 

 

Exhibit 10.2

 

NOTE

 

$10,000,000.00                                                                                              
        
                                                                                                                                                              
Atlanta, Georgia

                                                                                                                                                                                                                                                                                            
June 6, 2014

 

            FOR VALUE RECEIVED, the undersigned, Southern First Bancshares,
Inc., a South Carolina corporation (the “Borrower”), hereby promises to pay to
The Brand Banking Company (the “Lender”) or its registered assigns at its
principal office or any other office that the Lender designates, on the Maturity
Date (as defined in the Loan Agreement dated as of June 6, 2014, by and between
the Borrower and the Lender) (as the same may be amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), the lesser of the
principal sum of Ten Million and no/100 Dollars ($10,000,000) and the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to the Loan Agreement, in lawful money of the United States of America in
immediately available funds, and to pay interest from the date hereof on the
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on such dates as provided in
the Loan Agreement.  In addition, should legal action or an attorney-at-law be
utilized to collect any amount due hereunder, the Borrower further promises to
pay all costs of collection, including the reasonable attorneys’ fees of the
Lender.

 

            The Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from its due
dates at a rate or rates provided in the Loan Agreement.

 

            All borrowings evidenced by this Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
the holder hereof in its internal records; provided, that the failure of the
holder hereof to make such a notation or any error in such notation shall not
affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Note and the Loan Agreement.

 

            This Note is issued in connection with, and is entitled to the
benefits of, the Loan Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Loan Agreement, all
upon the terms and conditions therein specified.  THIS NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF GEORGIA  AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

 

                                        SOUTHERN FIRST BANCSHARES, INC.

 

                                       
By:                                                      

                                             Name:

                                             Title:

                                        [SEAL]

 

--------------------------------------------------------------------------------

 

 